Citation Nr: 0618700	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-32 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected death pension benefits.  

2.  Entitlement to an effective date prior to December 2, 
2001 for the grant of service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC).  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  The veteran was interned as a Prisoner of War (POW) of 
the Japanese Government from April 10, 1942 to September 26, 
1942.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which granted service 
connection for the cause of the veteran's death and assigned 
an effective date of December 2, 2002.  The appeal also 
arises from an October 2003 administrative determination 
which denied the application for non-service connected death 
pension.  

Subsequently, in a July 2004 statement of the case the RO 
granted an earlier effective of December 2, 2001 for the 
grant of service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The veteran did not have qualifying service for VA non-
service connected pension purposes.  

2.  The appellant filed her claim for service connection for 
the cause of the veteran's death on the form designated by 
the Secretary in February 1985.  

3.  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death in March 
1985.  The veteran appealed that rating decision to the 
Board.  

4.  The Board denied the claim for service connection for the 
cause of the veteran's death in a March 1986 decision.  

5.  On August 24, 1993, a change in the regulations became 
effective which provided presumptive service connection for 
beriberi heart disease, including ischemic heart disease in 
former POW's who had experienced localized edema during 
captivity.  

6.  The appellant's request to reopen her claim for service 
connection for the cause of the veteran's death was received 
by VA on December 2, 2002.  


CONCLUSIONS OF LAW

1.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2005).  

2.  The criteria for granting an effective date earlier than 
December 2, 2001, for service connection for the cause of the 
veteran's death and entitlement to DIC have not been met.  
38 U.S.C.A. §§ 1822, 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 
3.155, 3.157, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

The appellant is seeking legal entitlement to VA pension.  
The RO sent the appellant a letter in November 2003 informing 
her of the provisions of VCAA and that evidence was necessary 
showing the veteran had the prerequisite service in order for 
her to qualify for non-service connected death pension 
benefits.  Although the appellant was not informed prior to 
the initial denial of her claim any error is non-prejudicial.  
The law is well settled that the failure to provide VCAA 
notice is nonprejudicial error, where the facts averred by a 
claimant cannot conceivably result in a grant of the benefit 
sought.  A lack of prejudice may be established by 
demonstrating that a benefit could not possibly have been 
awarded as a matter of law.  When the law as mandated by 
statute, and not the evidence is dispositive of the claim, 
the VCAA is not applicable.  See Beverly v. Nicholson, 19 
Vet. App. 394 (2005).  

With respect to the earlier effective date claim, the Board 
has carefully reviewed the record and cannot detect any 
possible evidence outside of the record which would have a 
bearing on the effective date issue to be decided.  This 
issue can and must be decided based on the procedural history 
already contained in the record.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have any effect on the outcome of this 
case, the VCAA is inapplicable.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the appellant].

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Basic Eligibility for Non-service Connected Death Pension

Relevant Laws and Regulations.  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.7, 3.40 (2005).  Service in the Philippine Scouts 
(except that described in paragraph (b) of this section) is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. 
§ 3.40(a)(2005).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2005).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2005).  

Factual Background and Analysis.  Eligibility for VA benefits 
is based on statutory and regulatory provisions which define 
an individual's legal status as a veteran of active military 
service.  38  U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2005).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Regular Philippine Army in the service of the 
United States Armed Forces are not eligible for VA pension.  
38 C.F.R. §§ 3.7, 3.40 (2005).  

In this case, the service department has verified the veteran 
had service with the Regular Philippine Army.  38 C.F.R. 
§ 3.203 (2003).  The findings of the service department are 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  

The appellant has not presented any evidence which would 
support a conclusion that the veteran had other verified 
service, which would be qualifying service for her to receive 
non-service connected death pension benefits.  For that 
reason the appellant lacks legal entitlement to death pension 
benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected death pension benefits must be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



Earlier Effective For Service Connection for the Cause of the 
Veteran's Death

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  38 C.F.R. § 3.400 (2005).  

For service-connected death after separation from the 
service, the effective date of the award is the first day of 
the month in which the veteran's death occurred if the claim 
is received within one year after the date of the death, 
otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2)(2005).  

Awards based on new and material evidence received after 
final disallowance is the date of receipt of new claim or 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q) (ii) and (r)(2005).  

The effective date of awards based on liberalizing laws and 
Department of Veterans Affairs issues is governed by 
38 C.F.R. § 3.114.  38 C.F.R. § 3.400(p)(2005).  

Where dependency and indemnity compensation is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
dependency and indemnity compensation is awarded pursuant to 
a liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  (1) If a claim is reviewed on 
the initiative of VA within 1 year from the effective date of 
the law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  (2) If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  (3) If a claim 
is reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155 (2005).  

All decisions of the Board will be stamped with the date of 
mailing on the face of the decision.  Unless the Chairman of 
the Board orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, all Board 
decisions are final on the date stamped on the face of the 
decision.  (b) Final Board decisions are not subject to 
review except as provided in 38 U.S.C.A. §§ 1975 and 1984 and 
38 U.S.C.A. Chapters 37 and 72.  38 C.F.R. § 20.1100 (2005).  

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2005).  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to the decision.  
38 C.F.R. § 20.1400 (2005).  

Factual Background and Analysis.  The service department 
verified in October 1950 that the veteran served from 
December 1941 to June 1946.  He was interned as a Prisoner of 
War (POW) of the Japanese Government from April 10, 1942 to 
September 26, 1942.  Official records noted the veteran had 
developed beriberi in 1942.  

The certificate of death indicated he died on December [redacted], 
1984.  The immediate cause of death was listed as 
cardiorespiratory arrest, with the antecedent cause of 
cardiogenic shock, with underlying acute myocardial 
infarction.  Arteriosclerotic heart disease and cardiomegaly 
were listed as other significant causes contributing to his 
death.  

The appellant's application for DIC was received by the RO in 
February 1985.  

The RO denied the claim for the cause of the veteran's death 
in a March 1985 rating decision.  The appellant appealed the 
March 1985 rating decision to the Board.  The Board issued a 
decision in March 1986 denying service connection for the 
cause of the veterans' death.  

In July 1994, VA published an amendment to 38 C.F.R. § 3.309 
which added the following note:  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity.  See 59 Fed. Reg. 35464 (1994).  The 
change in the regulation was effective August 24, 1993.  

The next communication from the appellant to VA after March 
1986 was received on December 2, 2002.  It was her request to 
reopen her claim for service connection for the cause of the 
veteran's death.  

The RO in an April 2003 rating decision granted service 
connection for the cause of the veteran's death, based on the 
liberalized regulation providing presumptive service 
connection for ischemic heart disease for POW's who had 
experienced localized edema in service.  38 C.F.R. § 3.309(c) 
Note (1995).  The effective date assigned was the date the RO 
received her request to reopen her claim, December 2, 2002.  
The RO in the July 2004 statement of the case granted an 
earlier effective date of December 2, 2001 for the grant of 
service connection for the cause of the veteran's death.  

The Board has reviewed the claim folder and found no basis 
for assigning an earlier effective date than December 2, 2001 
for the grant of service connection for the cause of the 
veteran's death.  

The appellant contends service connection should be granted 
back to the date of the veteran's death.  She contends the 
evidence in the claims folder in March 1985 was identical to 
that on which the allowance of her claim was made by the RO 
in April 2003.  

The Board decision denying her claim in March 1986 subsumed 
the March 1985 rating decision.  38 C.F.R. § 20.1104 (2005).  
The regulations provide that decisions of the Board are final 
on the date stamped.  They may only be revised if there is 
clear and unmistakable error (CUE) found in the Board 
decision.  The appellant has not raised a claim for CUE in 
the March 1986 Board decision.  The decision of the Board is 
therefore not subject to revision and is final.  38 C.F.R. 
§ 20.1100 (2005).  

The grant of service connection for the cause of the 
veteran's death in April 2003 was based not on any additional 
evidence, but on a liberalized regulation which became 
effective on August 24, 1993.  When benefits are granted 
based on a liberalized regulation the effective date of the 
award may not be prior to the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114 (2005).  The 
earliest date at which it would be possible to award benefits 
under the new regulation would be August 24, 1993.  For the 
effective date of the date of the law or VA issue to be 
assigned, the claim must either be reviewed by VA or the 
claimant must request review within one year from the date 
benefits were authorized.  The claims folder does not include 
any communications from the appellant dated within one year 
of August 24, 1993.  

When, as in this case, the claim is reviewed at the request 
of the claimant more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3)(2005).  The appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death was received on December 2, 2002, and the 
effective date currently assigned is one year prior to the 
date her claim was received.  

An earlier effective date for service connection for the 
cause of the veteran's death and DIC is not warranted.  




ORDER

Basic eligibility for VA non-service connected death pension 
benefits is denied.  

An earlier effective date than December 2, 2001 for service 
connection for the cause of the veteran's death and DIC is 
denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


